Citation Nr: 1608444	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  13-27 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an effective date earlier than March 24, 2009, for the award of service connection for ischemic heart disease with coronary artery disease.  

2. Entitlement to an effective date earlier than March 24, 2009, for the award of basic eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1963 to April 1965 and from June 1965 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran's claim for an effective date earlier than March 24, 2009 for the award of service connection for ischemic heart disease with coronary artery disease was denied by the Board in a July 2014 decision.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In October 2015, his representative and VA's Office of General Counsel, representing the Secretary, filed a Joint Motion for Remand (JMR) asking the Court to vacate the Board's decision and remand the claim for readjudication in compliance with directives specified.  The Court granted the JMR and the issue has returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an effective date earlier than March 24, 2009 for the award of basic eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's November 2006 claim for a nonservice-connected pension cannot also be considered one for compensation.

2. VA possessed medical evidence that the Veteran suffered from a heart condition in September 2008. 

3. The Veteran filed a claim for compensation (service connection for PTSD) on March 24, 2009; a decision denying this claim was rendered in December 2009. 

4. The Veteran's initial claim for entitlement to service connection for ischemic heart disease with coronary artery disease was received by VA in December 2009.  

5. The claims file contains no informal claim, formal claim, or any written intent to file a claim for entitlement to service connection for ischemic heart disease with coronary artery disease prior to March 24, 2009.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 24, 2009, for the grant of service connection for ischemic heart disease with coronary artery disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.160, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  

The Board notes that the Veteran's claim will be decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel has held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  

Merits of the Claim

The Veteran contends that an earlier effective date is warranted for the grant of service connection for ischemic heart disease with coronary artery disease.  He asserts that the appropriate effective date should be November 21, 2006, the date of receipt of his original claim for nonservice-connected pension benefits.  Alternatively, his representative has argued that the effective date should be February 11, 2008, which she alleged was "the earliest date of medical evidence diagnosing congestive heart failure."  

The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

With respect to the phrase "the date entitlement arose", the Court of Appeals for Veterans Claims (Court) has stressed what that phrase does not mean.  In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Board had found the earliest date that a VA examiner had diagnosed posttraumatic stress disorder as "the date entitlement arose" and used that date, rather than a much earlier date of receipt of claim, as the effective date.  The Court soundly rejected that rationale.  The Court stressed that the date of the medical evidence itself is irrelevant where an initial service connection claim is pending, even if it was submitted over twenty years after the time period in question.  The Court offered, under the circumstances of an original claim for service connection, the date that the veteran submitted the claim or the date the veteran was released from active service, whichever applies, ultimately controls the effective date for benefits.  Id.  This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 (1999), where the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to a veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  See Norris v. West, 12 Vet. App. 413, 421 (1999), distinguishing between an original claim and a claim for increased rating, the latter of which may be initiated by a medical examination or hospitalization, under 38 C.F.R. § 3.157.  

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  38 C.F.R. § 3.816 sets forth the effective date rules required by orders of the United States District Court in the class-action case of Nehmer v. U. S. Department of Veterans Affairs.  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans Admin. of the Gov't of the U.S., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III).  

For purposes of this section, a Nehmer class member includes a Vietnam veteran who has a covered herbicide disease.  If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award, if the class member's claim for disability compensation for the covered herbicide disease was either pending before the VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, will be the later of the date such claim was received by VA or the date the disability arose, unless the claim was received within a year following separation from service.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (1) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  See 38 C.F.R. § 3.816(b)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under the 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.  

If the above requirements are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. § 3.400.  

By way of procedural background, the Veteran filed an informal claim for service connection for ischemic heart disease due to Agent Orange exposure in December 2009.  In a December 2010 rating decision, the RO granted service connection for ischemic heart disease with coronary artery disease associated with herbicide exposure, and assigned a 100 percent disability evaluation, effective May 12, 2009.  In its decision, the RO explained that the effective date assigned was based on VA outpatient treatment records received on May 12, 2009, that reflected treatment for ischemic heart disease.  In a July 2013 Decision Review Officer (DRO) decision, the RO granted an earlier effective date of March 24, 2009.  The RO noted in the decision that the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD) in March 2009.  In support of his claim, the Veteran submitted VA outpatient treatment records, which showed treatment for PTSD as well as evidence of and treatment for a heart disability.  The RO determined that because evidence submitted with the PTSD claim substantiated his ischemic heart disease claim, an earlier effective date of March 24, 2009, was warranted.  

The Veteran was discharged from service in June 1965 and June 1969.  There is no evidence of record showing that the Veteran submitted a claim for service connection for ischemic heart disease within one year of service discharge.  Therefore, assignment of an effective date back to the day following his discharge service is not possible.  

The Board has considered whether any evidence of record prior to March 24, 2009, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  There exists no such informal claim for any heart condition submitted prior to March 24, 2009.  

As ischemic heart disease is a covered herbicide disease, the Veteran is considered a Nehmer class member.  See 38 C.F.R. § 3.816(b)(1)(2).  The October 2015 JMR indicated that the July 2014 Board decision which denied this claim "failed to adequately explain how it determined that [the Veteran] had not demonstrated that he intended to file a claim for service connection for [ischemic heart disease] or indicate that he had [ischemic heart disease]" with regards to the possibility that his November 2006 claim for a nonservice-connected pension included a claim of service connection for ischemic heart disease.  The JMR reasoned that a veteran need only demonstrate that there was medical evidence of record that demonstrated he or she was diagnosed with ischemic heart disease at the time of a prior decision on any compensation claim, quoting from the Nehmer Training Guide (rev. ed. February 10, 2011).  Furthermore, the Court pointed out that (1) pursuant to Stewart v. Brown, 10 Vet.App. 15, 18 (1997), a claim for pension may be considered a claim for compensation in appropriate circumstances and (2) the Nehmer Training Guide indicates that status as a Nehmer class member is an appropriate circumstance to consider based on Stewart.  

Thus, it follows that if the Veteran's November 2006 claim for a nonservice connected pension could also be considered a claim for compensation and at the time this claim was decided upon there existed medical evidence of ischemic heart disease, then the ischemic heart disease is considered to have been part of the previously denied claim.

According to 38 C.F.R. § 3.151, a claim for pension also may be considered a claim for compensation, although this treatment is discretionary.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997).  VA has to exercise discretion under 38 C.F.R. § 3.151(a) in accordance with the contents of the application and the evidence in support of it.  Stewart, 10 Vet. App. at 18; see also Willis v. Brown, 6 Vet. App. 433, 435 (1994) (the operative word "may," in the regulation, clearly indicates discretion).  In Stewart, the Court examined whether there was clear evidence of an intent to file a claim for service connection for PTSD.  The Court held that a claim for nonservice-connected pension may be construed as a claim for service connection disability compensation, depending on the evidence submitted in or with the application.  Id.

The Board concludes that the Veteran's November 2006 claim for a nonservice-connected pension cannot be considered a claim for compensation.  Review of the November 2006 VA Form 21-526 reveals that the Veteran checked that he was applying for a pension and not any form of compensation.  In Part B of the form corresponding to compensation, the Veteran wrote "N/A" twice in large letters over the section regarding disabilities.  There is nothing in the remaining pages of the form regarding any disability that he current possessed.  The Veteran did not submit any other evidence with this form, much less any informal evidence of a potential disability for which he sought compensation.    

Even assuming that this November 2006 claim could be considered as one for compensation, at the time of the March 2007 grant of a nonservice-connected pension there existed no evidence that the Veteran suffered from ischemic heart disease.  Instead, the medical evidence suggests that the Veteran was first diagnosed with a heart condition in February 2008, approximately eleven months after this decision was promulgated.  Thus, there is no basis for granting the Veteran an effective date back to November 2006 pursuant to the Nehmer Training Guide and Stewart.  

The Veteran filed a claim for service connection for PTSD on March 24, 2009.  This claim was denied by a December 2009 rating decision.  March 24, 2009 represents his current effective date for his service-connected ischemic heart disease.  Using the above guidelines, this date is correct because, at the time of the December 2009 rating decision that denied this compensation claim, there was medical evidence of ischemic heart disease and other heart problems in the claims file.  The Veteran submitted a VA treatment record from the Norfolk/Virginia Beach CBOC which shows blood test and urinalysis results from August 2008.  On the side of this record, a physician wrote a note indicating the Veteran's Zocor prescription should be increased.  It appears this note is dated September 10, 2008.  The Veteran's representative also submitted an internet article indicating that Zocor is used to lower risk of stroke in people suffering from coronary heart disease.  While there is no indication what the Veteran was taking Zocor for at this time, considering that the private medical evidence indicates a diagnosis for a heart condition in February 2008, the Board will resolve all doubt in his favor and conclude that VA had medical evidence of his heart condition as of September 10, 2008.  Furthermore, there is a December 2008 VA treatment record listing congestive heart failure as an active problem, an April 2009 VA mental health record indicating that the Veteran suffered from "CHF" (congestive heart failure), and an April 2009 VA cardiology note indicating a diagnosis of ischemic/nonischemic cardiomyopathy.  All of these records indicate that there existed medical evidence of a heart condition at the time his claim for service-connected compensation was denied in December 2009; thus, pursuant to 38 C.F.R. § 3.816 and the Nehmer Training Guide, the March 29, 2009 claim included ischemic heart disease.  

To the extent that the Veteran argues that he is warranted an effective date of February 11, 2008 because this represents the first time he was diagnosed with a heart condition, the Board notes that the February 11, 2008 private treatment record that first indicated the Veteran suffered from congestive heart failure and possible ischemia was not submitted to VA until December 2009 when he filed his claim for service connection for ischemic heart disease.  Even considering the above conclusion that VA first received notice of the Veteran's heart condition in September 2008, the fact remains that there is no claim, formal or informal, of record prior to March 24, 2009 for ischemic heart disease or any other heart condition.  The Court discussed the case law and regulations regarding the scope of a veteran's claim in DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  In relevant part, the Court stated that a claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  The existence of medical evidence by itself, without some further intent on the Veteran's part, does not constitute a claim for benefits.    

In summary, pursuant to Nehmer and 38 C.F.R. § 3.816, March 24, 2009 is the earliest effective date available for the Veteran's grant of service connection for ischemic heart disease.  This is based upon a finding that VA had notice of his heart condition at the time of his December 2009 denial of service connection for PTSD.  As this PTSD claim was one for compensation and VA had medical evidence of a heart condition, the March 24, 2009 claim can be read to include a claim for service connection for ischemic heart disease.  See Nehmer Training Guide at 18 (rev. ed. February 10, 2011).  The Veteran's November 2006 claim for a nonservice-connected pension cannot be considered one for compensation based upon its contents and, even if it could, the Veteran was not diagnosed with a heart condition until February 2008, well after a decision was rendered that granted his nonservice-connected pension.  There was no other compensation claim submitted between November 2006 and March 24, 2009, thus he is not warranted an earlier effective date based upon Nehmer and 38 C.F.R. § 3.816.  Furthermore, he is not warranted an earlier effective date based upon the normal provisions of 38 C.F.R. § 3.400, as there exists no claim, formal or informal, prior to March 24, 2009 for a heart condition.  This includes consideration of the Board's above determination that VA possessed medical evidence the Veteran had a heart condition in September 2008; however, in such a circumstance, the effective date is not based on the earliest medical evidence, but the date of the claim.  Lalonde v. West, 12 Vet. App. 377 (1999).  

On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection earlier than March 24, 2009, is assignable, the appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board concludes that an effective date prior to March 24, 2009, for the award of service connection for ischemic heart disease with coronary artery disease, due to herbicide exposure is not warranted.  


ORDER

Entitlement to an effective date earlier than March 24, 2009, for the award of service connection for ischemic heart disease with coronary artery disease is denied.  


REMAND

The Board notes that the July 2013 rating decision which granted an effective date of March 24, 2009 for the Veteran's award of service connection for ischemic heart disease also granted him an earlier effective date for the award of basic eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.  In July 2014, the Veteran submitted a timely Notice of Disagreement concerning this issue.  To date, a Statement of the Case has not been issued concerning an earlier effective date for Chapter 35 benefits.  Therefore, the Board must remand this claim, rather than merely referring it. A Statement of the Case must be issued and the Veteran given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Furnish the Veteran and his representative with a Statement of the Case (SOC) pertaining to the issue of entitlement to an effective date earlier than March 24, 2009, for the award of basic eligibility to Dependents' Educational Assistance under 38 U.S.C. Chapter 35.  Also advise him that, upon receipt of this SOC, he still needs to file a substantive appeal (VA Form 9 or equivalent statement) in response to complete the steps necessary to perfect his appeal of this claims to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


